203 F.2d 360
ATLANTIC COAST LINE R. CO.v.GASKIN.ATLANTIC COAST LINE R. CO.v.SPIKES.
No. 14330.
No. 14321.
United States Court of Appeals Fifth Circuit.
April 23, 1953.
Rehearing Denied July 27, 1953.

J. B. Copeland, Valdosta, Ga., S. Spencer Bennet, Quitman, Ga., and Copeland & Converse, Valdosta, Ga., for appellant.
J. Dorsey Blalock and J. Edwin Peavy, and Kopp & Peavy and Blalock & Blalock, all of Waycross, Ga., for appellees.
Before HOLMES, STRUM and RIVES, Circuit Judges.
STRUM, Circuit Judge.


1
These are typical grade crossing cases, involving a collision between a railroad train and an automobile. In the Gaskin case, plaintiff's decedent was the driver of the automobile. The plaintiff in the Spikes case was a passenger therein.


2
The evidence is in conflict as to the speed of the train, whether the blinker signal at the crossing was in operation, whether whistle and bell signals were sounded, whether the engineer and fireman were keeping a proper lookout as they approached the crossing which intersects a major highway near the center of the town of Alapaha, Georgia, and as to other facts bearing upon the question of negligence and contributory negligence. These conflicts were resolved by the jury. There is ample evidence to support the verdicts.


3
The verdict in the Gaskin case for the death of John H. Gaskin, Jr., was for $4,000. In the Spikes case for substantial injuries to Cliff Spikes the verdict was for $1,000. These amounts indicate that in each case the jury reduced the recovery under the Georgia comparative negligence statute. If there was error in so reducing the verdict in the Spikes case, such error was favorable to appellant.


4
Upon authority of the cases hereafter cited, the trial judge held that the evidence presented a jury question, and he approved the verdicts as rendered. There is no basis upon which we can hold that error was committed in doing so. Atlantic Coast Line R. R. Co. v. Key, 5 Cir., 196 F.2d 64; Stanaland v. Atlantic Coast Line R. R. Co., 5 Cir., 192 F.2d 432; Seaboard Airline Ry. Co. v. Deese, 5 Cir., 185 F.2d 290; Atlantic Coast Line R. R. Co. v. Freeman, 5 Cir., 193 F.2d 217; Atlantic Coast Line R. R. Co. v. Hadlock, 5 Cir., 180 F.2d 105; Atlantic Coast Line R. R. Co. v. Soffer, 5 Cir., 184 F.2d 842.


5
Affirmed.